Exhibit 10.1
 
 
Rule 10b5-1 Sales Plan
 
I, ____________, have, as of the date set forth below, established this Sales
Plan (the “Plan”) in order to sell to Invacare Corporation (the “Issuer”) common
shares, no par value per share, of the Issuer (the “Stock”), pursuant to the
requirements of Rule 10b5-1(c)(1) under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).
 
1.           I elect to surrender shares of Stock to the Issuer in order to
satisfy the minimum tax withholding obligation required by federal, state and
local governmental authorities (including such amount, if any, as may be
required under the American Jobs Creation Act of 2004) with respect to the
shares of Stock I will receive on the respective maturity dates of the
restricted stock grants currently outstanding and issued to me, and any
restricted stock grants that are issued to me in the future by the Issuer, as
indicated on Attachment A to the Plan.
 
2.  On each respective maturity date set forth or described on Attachment A
hereto, the Issuer agrees to withhold such portion of the restricted stock
maturing on such date as is necessary to satisfy such minimum tax withholding
obligation required by federal, state and local governmental authorities based
on the rates in effect on the applicable maturity date at a price per share
equal to the closing price of the Stock on the New York Stock Exchange on the
applicable maturity date.
 
3.           The Plan will terminate on the earliest of:
 
a.           the completion of the maturity or the termination of the restricted
stock grants currently outstanding and issued to me and any restricted stock
grants that are issued to me in the future by the Issuer, as referenced in
Section 1 of the Plan;
 
b.           the Issuer’s  receipt of notice of my death or mental incapacity;
 
c.           the Issuer’s reasonable determination that: (i) the Plan does not
comply with Rule 10b5-1 or other applicable securities laws; or (ii) I have not
complied with the Plan, Rule 10b5-1 or other applicable securities laws;
 
d.           the Issuer’s receipt of written notice of termination from me by
overnight service and facsimile certifying that I desire to terminate the Plan
and have consulted with my legal advisors about the termination of the Plan;
 
e.           the Issuer’s receipt of notice from me by telephone or facsimile
specifying that a legal, contractual or regulatory restriction applicable to me
or my affiliates would prohibit any sale pursuant to the Plan or result in
material adverse consequences to me as a result of any such sale, or
 
f.           the public announcement of a public offering or other distribution
of securities by the Issuer or of a merger, acquisition, tender or exchange
offer, or other business combination resulting in the exchange or conversion of
the Stock of the Issuer into shares of a company other than the Issuer.
 
4.           In the event of a stock split, reverse stock split or stock
dividend relating to the Stock, the dollar amount at which shares of Stock are
to be surrendered to the Issuer and the number of shares to be surrendered will
be automatically adjusted proportionately.
 

      


--------------------------------------------------------------------------------



5.           In the event of a reincorporation or other corporate reorganization
resulting in an automatic share-for-share exchange of new shares for the type of
shares of Stock subject to the Plan, then the new shares will automatically
replace the type of shares of Stock originally specified in the Plan.
 
6.           The Plan may be modified or amended only upon the written agreement
of myself and the Issuer.
 
7.           The Plan may be signed in counterparts, each of which will be an
original.  I will not assign my rights or obligations under the Plan without the
Issuer’s consent.
 
8.           The Plan, and the attached Representation Letter, dated the date
hereof, constitutes the entire agreement and Plan between me and the Issuer and
supersedes any prior agreements or understandings regarding the Plan.  The
invalidity or unenforceability of any provision of the Plan will not affect the
validity or enforceablity of any other provision.
 
9.           All notices given by the parties under this Plan will be made in
the manner specified in this Plan by telephone, facsimile or recognized
overnight service as follows:
 
a.           If to the Issuer:
 
Invacare Corporation
Attn:   Gregory C. Thompson
One Invacare Way
 
Elyria, OH 44036

 
Tel:  440-329-6111

 
Fax:  440-366-9008

 
b.           If to me:
 
_____________________
_____________________
_____________________
Tel:  _______________
Fax:  _______________
 
10.           This Plan will be governed by and construed in accordance with the
laws of the State of Ohio, without giving effect to the conflict of law
principles of that State.
 
The undersigned have signed this Sales Plan as of  ___________ __ 200__.


______________________________                                                                                Invacare
Corporation (the Issuer)
Name:


By:           ______________________________
Name:
Title:


 

                                                                                               


--------------------------------------------------------------------------------





Rule 10b5-1  Representation Letter
 
Invacare Corporation
Attn:  Gregory C. Thompson
One Invacare Way
Elyria, OH 44036


Ladies and Gentlemen:


In consideration of Invacare Corporation (“Invacare”) agreeing to accept the
surrender of Invacare common shares from the restricted stock maturing in order
to satisfy my minimum tax withholding obligation for federal, state and local
taxes under a written plan (the “Plan”) that I, _____________, have established
to meet the requirements of Rule 10b5-1(c)(1) under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and other good and valuable
consideration I make the following representations, warranties and covenants:
 
1.           A true and accurate copy of the Plan is attached.
 
2.           I am entering into the Plan in good faith, in compliance with the
requirements of Rule 10b5-1, and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 or other federal securities laws.  As of the date
hereof, I am not aware of any material nonpublic information about Invacare or
its securities.
 
3.           I have consulted with my own advisors as to the legal, tax,
business, and financial aspects of, and have not relied on Invacare in
connection with, my adoption and implementation of the Plan and I have confirmed
that the Plan meets the criteria set forth in Rule 10b5-1.  I acknowledge that
Invacare is not acting as a fiduciary or an advisor for me.
 
4.           I have been or will be granted all restricted shares that are
subject to the Plan free and clear of liens, encumbrances, options or other
limitations on disposition of any kind.
 
5.           While the Plan is in effect, I agree that:
 
a.           I will not enter into or alter any corresponding or hedging
transaction or position with respect to the securities covered by the Plan
(including, without limitation, with respect to any securities convertible or
exchangeable into those securities) and I will not alter or deviate from the
terms of the Plan; and
 
b.           I will notify Invacare in advance of any sales or purchases of, or
derivative transactions on, any of the Invacare securities that I propose to
make.
 
6.           Except  as provided under the terms of the Plan, I further agree
that I will not exercise any subsequent influence over how, when or whether
transactions are effected under the plan.
 
7.        I agree to make or cause to be made in a timely manner all necessary
filings applicable to me, including Rule 144 filings, filings pursuant to
Sections 13 and 16 of the Exchange Act, and any other filings necessary pursuant
to the Securities Act of 1933, as amended (the “Securities Act”) and the
Exchange Act.
 

 


--------------------------------------------------------------------------------



8.           The execution and delivery of the Plan by me and the transactions
contemplated by the Plan will not contravene any provision of applicable law or
any agreement or other instrument binding on me or any of my affiliates or any
judgment, order or decree of any governmental body having jurisdiction over me
or my affiliates.
 
9.           I agree to give Invacare notice as soon as possible of (a) any
subsequent legal, contractual or regulatory restrictions imposed on me due to
changes in the securities (or other) laws, contractual restrictions, or
anticipated or changed events, that would prevent Invacare or me from complying
with the Plan and (b) the occurrence of any event that could cause the Plan to
terminate or be suspended under Section 2 or Section 3 of the Plan.
 


 
Very truly yours,
 




Name:
Date:

 
 


--------------------------------------------------------------------------------


 
 
Schedule of Agreements with Current Officers
 
 

 Name  Position  Date of Agreement Doug Harper
Vice President & General Manager - Invacare Supply Group
8/8/07 A. Malachi Mixon, III
Chief Executive Officer
8/7/07 Joseph B. Richey, II
President - Invacare Technologies, Senior Vice President - Electronics and
Design Engineering
8/13/07 Louis F. J. Slangen
Senior Vice President - Global Market Development
8/6/07 Chris Yessayan
Vice President & General Manager - Service Business Group
8/13/07

 
 
 
 